Cobb, P. J.
One wlio wanders and strolls about in idleness, with no lawful purpose or object whatever, an habitual loafer, idler, and vagabond, who is able to work, has no property, no reasonably continuous employment, and no regular income, is a vagrant within the meaning of the Penal Code, §453, par. 3; and this is true notwithstanding such person may have a fixed place of abode, where he usually lodges. Acts 1903, p. 46. Especially would such person be a vagrant when his loafing and loitering was about pool-rooms, bar-rooms, dives, lewd houses, and other places of like character.
2. The evidence, though conflicting at some points, was sufficient to authorize the verdict, and no sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


All the Justices concur.